Upon Motion for enlargeing the time limited by the last Order of this Court of the 29th November last for the Arbitrators therein named to make their Award of the Matters thereby Submitted to them, and for extending the same to John Lining and William Freeman Esquires and Doctor Charles Hill Parties to the Agreement or Rule of Reference entered into by the Complainants and Defendants and exhibited into this Court under the hands of their respective Counsellors and Sollicitors, and also praying, That Mr. Benjamin Smith and Mr. William Woodrop may be added to the Arbitrators already appointed by the said last mentioned Order. It is Ordered by this Court with the Consent of all the Parties concerned That the said Benjamin Smith and William Woodrop jointly with Gabriel Manigault and John Watsone the other Arbitrators appointed, Do make an Adjustment decision and final Award of all Matters in difference between the Parties by the Complainant’s Bill set forth, And that they also adjust State and Determine the Several Demands of the said John Linning and William Freeman and Charles Hill as well in their own right, as in right of their Wives Severally and respectively agreeable to the State and Adjustment that shall be made with respect to Mary Beswicke’s Share and Interest of her Father Richard Hill the Testator’s Estate, and agreeable to the directions of the said Rule and Agreement of the Said Parties; And it is also Ordered that the Said Arbitrators have further time to Settle and Adjust all and every the Matters in Controversy between the Parties as aforesaid, till the last day of August Term next,  So that they return their fianl Award and Determination in the premisses to this Cotirt on or before the Said Day.
Alexr Stewart Deputy Register in Chancery